DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowed Claims
Claims 1-3, 6-7, and 9-19 are allowed. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Claim 1: The prior art does not disclose nor render obvious all of the cumulative
limitations of claim(s) 1 with special attention given to the limitation claiming “a layer (Sa); a layer (Sb-1); a reinforcing material; and a layer (Sb-2)… an ion exchange capacity of the layer (Sa) is lower than an ion exchange capacity of the layer (Sb-1) and an ion exchange capacity of the layer (Sb-2), the ion exchange capacity of the layer (Sb-1) is different from the ion exchange capacity of the layer (Sb-2)”. 

The closest prior art is Kameyama et al (US 2012/0234674 A1), which teaches a reinforcing material (see e.g. #10 on Fig 1 of Kameyama) disposed in a layer Sb (see e.g. #142 on Fig 1 of Kameyama). As shown in Fig 1 of Kameyama there are sides to the left and right of the reinforcing layer, which could be considered Sb-1 and Sb-2. However, the layer Sb of Kameyama has the same ion exchange capacity regardless of where the reinforcing material is. Wang et al (CN 102336043 A) teaches a membrane comprising layers C, Sb, and Sb, wherein Sb and Sa have different ion exchange capacities. However, there is no teaching or motivation that would having Sb split into Sb-1 and Sb-2 wherein Sb-1 and Sb-2 have different ion exchange capacities relative to the reinforcing material obvious in view of Kameyama or Wang. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER W KEELING whose telephone number is (571)272-9961. The examiner can normally be reached 7:30 AM - 4:00 PM. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on 571-272-8521. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/ALEXANDER W KEELING/Primary Examiner, Art Unit 1795